     Case 2:20-cv-02770-JAK-SP Document 4 Filed 04/20/20 Page 1 of 1 Page ID #:14



 1
 2
                                                         JS-6
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   JIM NAVARRO,                  ) Case No. CV 20-2770-JAK (SP)
                                   )
12                    Plaintiff,   )
                                   ) JUDGMENT
13                v.               )
                                   )
14    ROBERT WILKIE, et al.,       )
                                   )
15                    Defendants. )
                                   )
16                                 )
     _____________________________ )
17
18        Pursuant to the Memorandum and Order Summarily Dismissing Action,
19        IT IS HEREBY ADJUDGED that the complaint and this action are
20 dismissed without prejudice.
21
22 Dated: April 20, 2020
23
                                        ________________________________
24
                                        JOHN A. KRONSTADT
25                                      UNITED STATES DISTRICT JUDGE
26
27
28
